Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0152272, filed on 11/25/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims ? are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “recently” in claims 2, 12, & 23 is a relative term which renders the claim indefinite. The term “recently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“Recently” may be based on a time, a number of clock cycles, I/O transmission, a number of read/write operations, or something completely different.
The term “low” in claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim states “when an invalidation rate of valid pages in the memory device is low.” The examiner suggests amending the claim to include to what the invalidation rate of valid pages is low compared, such as a threshold or limit or other invalidation rates.
The term “high” in claim 21 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim states “performing a copy operation on the target super block when the invalidation rate of valid pages in the memory device is high.”
The examiner suggests amending the claim to include to what the invalidation rate of valid pages is high compared, such as a threshold or limit or other invalidation rates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. [hereinafter Shin] PG Pub US 2018/00188091 A1.

Regarding claim 1, Shin discloses:
selecting a target super block, on which garbage collection (GC) is to be performed, among a plurality of super blocks which are completely programmed, based on a first valid page count of each of the super blocks when a determination to perform GC is made (selecting a super block having a smallest sum value among the added results as a victim block [0009]); 
selecting a first target block among a plurality of memory blocks in the target super block based on a second valid-page decrease amount of each of the memory blocks (determining reference values that are used for selecting a victim block for a garbage collection operation among the super blocks based on the valid page information and the bad block information [0016]); and 
performing a first copy operation on valid pages in the first target block (The controller may perform the garbage collection operation by copying and storing data that are stored in valid pages of the victim block into free memory blocks in the memory device [0022]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Shin also discloses:
further comprising: calculating a second valid page count of each of the memory blocks whenever the determination to perform the GC is made, the second valid page counts of the respective memory blocks having being recently calculated two or more times; and calculating a second valid-page decrease amount of each of the memory blocks based on the second valid page count of the corresponding memory block (determining reference values that are used for selecting a victim block for a garbage collection operation among the super blocks based on the valid page information and the bad block information [0016]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Shin also discloses:
calculating a first count of valid pages in each of the memory blocks when a determination to perform a current GC is made (the third super block SP3 having the smallest counted valid page number may be selected as a victim block VB during a garbage collection operation so that the data stored in the third super block SP3 are copied into another memory blocks and an erase operation is performed on the third super block SP3 [0098]); and 
calculating the second valid-page decrease amount of each of the memory blocks based on the first count and a second count, wherein the second count represents the number of valid pages in the corresponding memory block when a determination to perform a previous GC is made (A super block which includes more bad blocks has a lower valid region percentage, and the possibility that the super block is selected as a victim block VB is increased [0101]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Shin also discloses:
checking a second valid page count of a second target block, among the plurality of memory blocks, after the first copy operation is completed (this is interpreted as the same operation as the independent claim after the first operation is completed).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Shin also discloses:
determining the target super block as an erase target super block, without performing a second copy operation on valid pages in the second target block, when the second valid page count of the second target block is '0' (this is a negative limitation, therefore as long as the prior art doesn’t explicitly disclose the limitation it is considered disclosed).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 5. Shin also discloses:
performing an erase operation on the erase target super block (then the super block that is selected as the victim block VB (also referred to hereinafter as the victim super block) may be erased [0094]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 4. Shin also discloses:
wherein the second valid-page decrease amount of the first target block is less than a reference value, and the second valid-page decrease amount of the second target block is equal to or more than the reference value (increasing the number of bad blocks BB. The increase in the number of bad blocks in the third super block SP3 may be more rapid than the increase in the number of bad blocks when the first super block SP1 or the second super block SP2 are selected as a victim block VB [0100]).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 4. Shin also discloses:
wherein, among the plurality of memory blocks, the second target block has the greatest second valid-page decrease amount (A super block which includes more bad blocks has a lower valid region percentage, and the possibility that the super block is selected as a victim block VB is increased [0101]).

Regarding claim 11, Shin discloses:
selecting a target super block on which garbage collection (GC) is to be performed, among a plurality of closed super blocks, based on a first valid page count of each of the super blocks when a determination to perform the GC is made (selecting a super block having a smallest sum value among the added results as a victim block [0009]); 
designating each of a plurality of memory blocks in the target super block as a first target block or a second target block based on a second valid-page decrease amount of each of the memory blocks, when an invalidation rate of valid pages in the memory device is low (The increase in the number of bad blocks in the third super block SP3 may be more rapid than the increase in the number of bad blocks when the first super block SP1 or the second super block SP2 are selected as a victim block VB [0100]); and 
performing a first copy operation on the first target block before performing a second copy operation on the second target block (the copy and erase operations may be performed on a super block having a relatively small number of bad blocks in consideration of not only the valid pages but also the bad block information [0105]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 11. Shin also discloses:
wherein the invalidation rate of valid pages in the memory device is determined based on one or more of a valid-page decrease of each of the super blocks, the number of programmable pages in free super blocks, and the size of data on which a program operation is to be performed (A super block which includes more bad blocks has a lower valid region percentage, and the possibility that the super block is selected as a victim block VB is increased [0101] note that this is an “at least one of” claim, requiring only one limitation to be disclosed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Harris et al. [hereinafter Harris] PG Pub US 2016/0070593 A1.

Regarding claim 6, the limitations of this claim have been noted in the rejection of claim 1, Shin also discloses:
determining the target super block as an erase target super block (selecting a super block having a smallest sum value among the added results as a victim block [0009]).
It is noted that Shin failed to explicitly disclose:
performing a second copy operation on valid pages in the second target block after a threshold time elapses from completion of the first copy operation.
However, Harris discloses:
performing a second copy operation on valid pages in the second target block after a threshold time elapses from completion of the first copy operation (the garbage collection coordinator is configured to: determine an amount of time that has elapsed since the at least one of the computing nodes has performed a garbage collection and that the elapsed time is greater than a predetermined threshold amount of time [Claim 20]).
The systems of Shin and Harris are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Shin and Harris since this would enable the system of Shin to delay the garbage collection of superblock. This system would improve garbage collection in large systems [0002]. 

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Shin also discloses:
wherein the second copy operation is performed when the second valid page count of the second target block is equal to or more than 1 and less than a threshold value (The controller may determine an empty space of the memory device, and when the empty space is smaller than a threshold value [0020]).

Regarding claim 31, Shin discloses:
determining, within a super block, one or more first target memory blocks and one or more second target memory blocks (selecting a super block having a smallest sum value among the added results as a victim block [0009]); 
controlling a memory device to perform a garbage collection operation on valid pages in the one or more first target memory blocks (determining reference values that are used for selecting a victim block for a garbage collection operation among the super blocks based on the valid page information and the bad block information [0016]); and 
controlling the memory device to perform a garbage collection operation on one or more valid pages, which remain in the one or more second target memory blocks at a set time after completion of the garbage collection operation on the one or more first target memory blocks, wherein each of the first target memory blocks has a valid-page decrease rate less than a threshold, and wherein each of the second target memory blocks has a valid- page decrease rate equal to or greater than the threshold (A super block which includes more bad blocks has a lower valid region percentage, and the possibility that the super block is selected as a victim block VB is increased…the valid page information may include counted valid page numbers VPC of the super blocks SP1 to SP8. The valid page information, too, may represent the valid region percentage of the memory blocks included in the super blocks SP1 to SP8. The bad block information may include information on the memory blocks that are decided as bad blocks in the super blocks SP1 to SP8 [0101-0103]).
It is noted that Shin failed to explicitly disclose:
controlling the memory device to perform a garbage collection operation on one or more valid pages, which remain in the one or more second target memory blocks at a set time after completion of the garbage collection operation on the one or more first target memory blocks.
However, Harris discloses:
controlling the memory device to perform a garbage collection operation on one or more valid pages, which remain in the one or more second target memory blocks at a set time after completion of the garbage collection operation on the one or more first target memory blocks (the garbage collection coordinator is configured to: determine an amount of time that has elapsed since the at least one of the computing nodes has performed a garbage collection and that the elapsed time is greater than a predetermined threshold amount of time [Claim 20]).
The systems of Shin and Harris are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Shin and Harris since this would enable the system of Shin to delay the garbage collection of superblock. This system would improve garbage collection in large systems [0002]. 

Claims 12-19 & 21-30 are rejected for the same reasons as claims 1-10.

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fischer et al. PG Pub US 2018/0307598 A1 discloses “if a block that is selected for garbage collection contains some valid data, that valid data needs to be copied to another page in SSD 120 before the block is erased. (Some SSDs perform garbage collection on superblocks, which as noted above are a set of blocks, but other than the fact that more than one block is being erased at a time, the differences between performing garbage collection on individual blocks vs. superblocks is not significant.) [0078].”

Kathawala et al. PG Pub US 2018/0190329 A1 discloses “When a garbage collection operation is determined to be necessary in a sub-drive other than the staging sub-drive 502, the controller 102 selects a source superblock 600 from the identified sub-drive and determines the temperature of valid data pieces 608 of the blocks 602 in that source superblock in the same manner as with a garbage collection operation in the staging sub-drive [0057].”
Martineau et al. PG Pub US 2017/0235486 A1 discloses “the number of invalid pages increases. Eventually, the SSD will have no more free pages unless the invalid pages are recovered by performing garbage collection. Garbage collection involves taking a target block (or super-block), copying all valid pages in that block into a new block, then erasing the original target block. This valid-data copying requires time and energy [0043].”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133